Case 1:18-cv-01880-MSK-SKC Document 21 Filed 04/03/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


  Civil Action No. 18-cv-1880-MSK-SKC

  UNITED STATES OF AMERICA,

               Plaintiff,

  v.

  1.   11787 PLEASANT VIEW RIDGE, LONGMONT, COLORADO,
  2.   $14,996.00 IN UNITED STATES CURRENCY,
  3.   9032 SHENANDOAH AVENUE, FIRESTONE, COLORADO,
  4.   5808 WEST CONSERVATION DRIVE, FREDERICK, COLORADO,
  5.   $2,600.00 IN UNITED STATES CURRENCY,

               Defendants.


               UNITED STATES’ MOTION TO UNRESTRICT DOCUMENTS


         COMES NOW Plaintiff United States of America (the “United States”), by and

  through United States Attorney Jason R. Dunn and Assistant United States Attorney

  Tonya S. Andrews, and respectfully moves this Court to enter an Order unrestricting the

  Verified Complaint for Forfeiture In Rem, and related Motion to Restrict.

         1.    On July 25, 2018, the Government requested a “Level 2" restriction which

  would make the Complaint, and any order regarding the contents of the Complaint,

  “Viewable by Filer & Court.” (Doc. 2).

         2.    On February 27 2019, the Court granted the Government’s motion to

  restrict the Complaint. (Doc. 19).




                                              1
Case 1:18-cv-01880-MSK-SKC Document 21 Filed 04/03/20 USDC Colorado Page 2 of 2




        3.     At this time, the United States believes there is no longer a risk to the

  investigation, to related investigations, or of destruction of evidence or tampering of

  witnesses.

        WHEREFORE, the United States respectfully requests that the Verified Complaint

  for Forfeiture In Rem and related Motion to Restrict be unrestricted.

        DATED this 3rd day of April 2020.

                                                  Respectfully submitted,

                                                  JASON R. DUNN
                                                  United States Attorney

                                              By: s/ Tonya S. Andrews
                                                  Tonya S. Andrews
                                                  Assistant United States Attorney
                                                  United States Attorney’s Office
                                                  1801 California Street, Suite 1600
                                                  Denver, Colorado 80202
                                                  Telephone: (303) 454-0100
                                                  E-mail: tonya.andrews@usdoj.gov
                                                  Attorney for the United States




                                              2
